Exhibit 10.1


Execution Copy


EXCHANGE AGREEMENT
 
 
This Exchange Agreement (the “Agreement”) is entered into, effective as of May
22, 2006 (the “Effective Date”), between SEMCO Energy, Inc. (the “Company”) and
the Holder listed below (“Holder”).
 
RECITALS
 
 
A.     Holder is the beneficial owner of 59,900 shares of the Company’s 5%
Series B Convertible Cumulative Preferred Stock (liquidation preference of $200
per share) which bear CUSIP Number 78412D703 (the “Exchange Securities”).
 
 
B.     Holder, acting solely as principal, wishes to exchange the Exchange
Securities, and only such Exchange Securities, for the combination of (a) $
7,587,530.96 (the “Cash Amount”) and (b) 689,996 shares of the Company’s common
stock, $1.00 par value per share (the “Exchange Shares”), pursuant to Section
3(a)(9) of the Securities Act of 1933, as amended (the “Act”) (collectively, the
“Exchange”) and the Company also wishes to effectuate the Exchange.
 
 
C.     In consideration of the premises and the mutual covenants and
undertakings set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:
 
AGREEMENT
 
1.     On the Closing Date, Company will issue and deliver (or cause to be
issued and delivered) (i) the Exchange Shares to the Holder, or in the name of a
custodian or nominee of the Holder, as specified in Section 2 or as otherwise
requested by the Holder in writing and (ii) the Cash Amount as specified in
Section 2 or as otherwise requested by the Holder in writing in exchange for the
Holder’s transfer and delivery of the Exchange Securities and only the Exchange
Securities.
 
2.     The closing of the Exchange shall occur on May 26, 2006, or as soon
thereafter as the parties may mutually agree in writing (the “Closing Date”).
 
 
The Exchange Shares shall not bear any restrictive legend and shall be delivered
to:
 

  Recipient: Credit Suisse    DTC Number: 355   Internal Account #: 2M8M80  
Contact information: Tak Mak (212) 325-3515

 
 


 
 

--------------------------------------------------------------------------------

 



 
The Cash Amount received by the Holder shall be delivered pursuant to the
following wire instructions:
 
 

  Bank Name: Citibank, N.A.   ABA/Routing No.: 021 000 089   Account Name:
Credit Suisse Securities (USA) LLC   Account No.: 092-53506

 
The Exchange Securities received by the Company shall be delivered by the Holder
for the benefit of the Company through the facilities of The Depository Trust
Company.
 
 
3.     Holder represents and warrants to the Company that (a) Holder conveys to
the Company hereunder good title to the Exchange Securities, free and clear of
all liens, claims and encumbrances, (b) Holder is not at present, and has not
been during the preceding three months, an “affiliate” of the Company as that
term is defined in paragraph (a)(1) of Rule 144 pursuant to the Act, and (c)
Holder has not, during the five business days preceding and including the date
hereof, bought, sold or traded in any way, the Exchange Securities or any shares
of the Company's common stock, $1.00 par value per share, in Holders’ own
account or the accounts of its affiliates, other than as required by the
Holder’s standard delta hedging models.
 
 
4.     The Company hereby represents that (a) it is a corporation duly organized
and validly existing under the laws of the State of Michigan; (b) it has all of
the corporate power and corporate authority necessary to enter into this
transaction and to consummate the transaction contemplated hereunder; (c) it has
taken all corporate action as may be necessary to authorize the execution and
delivery of this agreement and the consummation of the transaction contemplated
by this agreement and the performance of its obligations hereunder; (d) this
agreement is an obligation enforceable in accordance with its terms; (e) neither
the execution and delivery hereof or the performance of its obligations
hereunder will violate or contravene any applicable requirements of law or any
of its charter, by-laws or material agreements; (f) the exchange and issuance of
the Exchange Shares is exempt from the registration requirements of Section 5 of
the Act, in reliance upon Section 3(a)(9) thereof; (g) the Exchange Shares
(x) will be duly authorized and validly issued, fully-paid, and non-assessable,
and upon issuance will be listed on the New York Stock Exchange, and (y) have
been reserved by the Company in a sufficient aggregate number in order to issue
and deliver all such Exchange Shares on the Closing Date; and (h) the Exchange
Shares will be unrestricted and freely tradable when issued in accordance with
all the terms of this Agreement; and (i) the Company has not, during the six (6)
months prior to the Closing Date, nor concurrently herewith, undertaken any
other public or private offering of its securities that could reasonably be
expected to jeopardize the exemption from registration of the Exchange afforded
by Section 3(a)(9), including by reason of integration.
 
 
5.     The parties hereby agree that the consideration paid by the Company for
the exchange of the 23,475 Exchange Securities acquired by the Holder on
November 21, 2005, is deemed to be paid from the Cash Amount.
 

2
 
 

--------------------------------------------------------------------------------

 

 
6.     The Company confirms that it has paid no commission or other remuneration
to any person in connection with the solicitation or effectuation of the
Exchange. Holder confirms that the Company did not solicit the Exchange. Holder
hereby acknowledges that the Exchange Shares are being issued without
registration under the Securities Act of 1933, as amended, in reliance upon
Section 3(a)(9) thereof; the Company in turn acknowledges that Holder is
entering into this transaction in reliance upon the Company’s representations
with respect to the exemption from registration afforded by such provisions.
 
 
7.     The parties hereto agree that Company will provide to Holder at the
closing of the Exchange a certificate executed by an authorized officer with
actual knowledge of the representations, warranties and covenants contained
herein, to the effect that (i) the representations and warranties made by the
Company are true as of the Closing Date, and have remained true at all times
from the Effective Date up through such time, and (ii) all covenants required
under the Agreement have been performed by such party in all material respects.
The representations and warranties of Company and Holder under this Agreement
shall survive the closing of the Exchange.
 
 
8.     The parties hereto agree to indemnify and hold harmless each other to the
extent of any and all expenses, costs, and damages incurred by each such party
(including, but not limited to, reasonable actual legal fees and expenses) as a
result of any material breach by the other party of any of the representations
and warranties and covenants contained herein.
 
 
9.     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to the principles of
conflicts of law thereof. The parties hereto consent and submit to the
non-exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan, for the adjudication of any dispute arising
in connection herewith or any transaction contemplated hereby or discussed
herein.
 
 


 

3
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the date first written above.
 
 

  COMPANY: SEMCO Energy, Inc.           /s/Michael V. Palmeri    

--------------------------------------------------------------------------------

    Name of Authorized Signatory: Michael V. Palmeri     Title of Authorized
Signatory: Senior Vice President, Chief Financial Officer and Treasurer        
              HOLDER: Credit Suisse Securities (USA) LLC           /s/Steven
Winnert     

--------------------------------------------------------------------------------

    Name of Authorized Signatory: Steven Winnert     Title of Authorized
Signatory: Managing Director  

 

 
 
 
Troutman 1463410v6
 

